NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5057-14T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

NOEL R. SURUY,
a/k/a NOE R. SURY,

        Defendant-Appellant.

______________________________

              Submitted May 9, 2017 – Decided July 6, 2017

              Before Judges Ostrer and Leone.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Indictment No.
              11-12-1016.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (William Welaj, Designated
              Counsel, on the brief).

              Camelia M. Valdes, Passaic County Prosecutor,
              attorney for respondent (Robert J. Wisse,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant Noel R. Suruy, who pled guilty to four counts of

second-degree aggravated assault, appeals the June 2, 2015 order
denying his petition for post-conviction relief (PCR) without an

evidentiary hearing.       We affirm.

                                      I.

       Defendant testified to the following facts at his July 23,

2013 plea colloquy. Around 4:00 a.m. on August 14, 2011, defendant

attacked and severely injured four people with a machete in and

near the home of his ex-girlfriend, Y.R.1               Y.R.'s thirteen-year-

old daughter, eleven-year-old son, and a man in his early twenties

were in the home.     Defendant entered and asked the daughter where

Y.R. was.     When the daughter said she did not know, defendant

became angry, got his machete from inside the home, and attacked

her several times, causing lacerations on the back and side of her

head, the back of her ear, and her lip and chin area, as well as

injuries to her arms, her shoulder, and her finger.               When the man

in the home tried to defend the daughter, defendant hit him with

the machete, swinging at his head to cause a serious injury but

lacerating his arm.        Y.R.'s son escaped unharmed.

       Defendant left the home and found Y.R. and another man

outside.     Defendant believed this man was Y.R.'s paramour and

proceeded    to   attack    them   both    with   the   machete   many    times.

Defendant intended to cause life-threatening injuries to both, but



1
    We use initials to protect the identity of the victim.

                                      2                                  A-5057-14T1
they both put up their arms to defend themselves.             Y.R. suffered

two large open wounds and a broken arm which required permanent

plates and screws.     Her companion received injuries on both of his

hands, his left arm, his left ear, and the back of his neck,

requiring multiple surgeries.      Both have permanent scarring.

     Defendant   was    charged   with   four   counts   of    first-degree

attempted murder, N.J.S.A. 2C:5-1 and 2C:11-3(a); four counts of

second-degree aggravated assault, N.J.S.A. 2C:12-1(b)(1); second-

degree burglary, N.J.S.A. 2C:18-2(a)(1); third-degree unlawful

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-

4(d); second-degree aggravated arson, N.J.S.A. 2C:17-1(a)(1) or

(2); two counts of third-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a), 9:6-1, and 9:6-3; and fourth-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d).

     On July 23, 2013, defendant pled guilty before Judge Marilyn

C. Clark to four counts of second-degree aggravated assault.

Defendant initially claimed that he was defending himself against

attacks from the two men and that he did not intend to harm Y.R.

and her daughter.      The prosecutor refused to accept defendant's

statements as a factual basis, and trial counsel requested a recess

to speak with defendant.     After conversing with his counsel over

the lunch break, defendant testified he intended to and did inflict

serious bodily injury against all four victims.          Pursuant to the

                                    3                               A-5057-14T1
plea agreement, all other charges were dropped and the State

recommended a total sentence of fifteen years in prison, which

comprised two concurrent eight-year terms to run consecutively

with two concurrent seven-year terms, with an 85% period of parole

ineligibility.

      In an October 2, 2013 judgment of conviction, Judge Clark

sentenced defendant to the recommended sentence pursuant to the

plea agreement.   We affirmed defendant's sentence on our excessive

sentencing calendar, but our order remanded for entry of an amended

judgment of conviction to reflect the correct amount of jail

credits.   State v. Suruy, No. A-3249-13 (App. Div. July 1, 2014).

      Defendant filed a pro se PCR petition on July 24, 2014, which

was   later   supplemented   by   PCR   counsel's   letter-brief   and

defendant's certification of facts.     On June 2, 2015, Judge Clark

issued an oral decision on the record denying defendant's PCR

petition without an evidentiary hearing.

      Defendant timely filed a notice of appeal on July 16, 2015.

He raises the following argument:

           POINT I – THE TRIAL COURT ERRED IN DENYING THE
           DEFENDANT'S PETITION FOR POST CONVICTION
           RELIEF WITHOUT AFFORDING HIM AN EVIDENTIARY
           H[E]ARING TO FULLY ADDRESS HIS CONTENTION THAT
           HE WAS ENTITLED TO WITHDRAW HIS GUILTY PLEA
           ON THE BASIS HE HAD FAILED TO RECEIVE ADEQUATE
           LEGAL REPRESENTATION FROM TRIAL COUNSEL,
           RESULTING IN A GUILTY PLEA WHICH HAD NOT BEEN
           FREELY, KNOWINGLY AND VOLUNTARILY ENTERED.

                                  4                           A-5057-14T1
                                 II.

     Defendant argues he was entitled to an evidentiary hearing

on his ineffective assistance of counsel claim.            A PCR court need

not grant an evidentiary hearing unless "'a defendant has presented

a prima facie [case] in support of post-conviction relief.'" State

v. Marshall, 148 N.J. 89, 158 (alteration in original) (citation

omitted), cert. denied, 522 U.S. 850, 118 S. Ct. 140, 139 L. Ed.
2d 88 (1997). "To establish such a prima facie case, the defendant

must demonstrate a reasonable likelihood that his or her claim

will ultimately succeed on the merits."           Ibid.     The court must

view the facts "'in the light most favorable to defendant.'" Ibid.

(citation omitted); accord R. 3:22-10(b).          As the PCR court did

not hold an evidentiary hearing, we "conduct a de novo review."

State v. Harris, 181 N.J. 391, 421 (2004), cert. denied, 545 U.S.
1145, 125 S. Ct. 2973, 162 L. Ed. 2d 898 (2005).            We must hew to

our standard of review.

     To show ineffective assistance of counsel, a defendant must

satisfy the two-pronged test of Strickland v. Washington, 466 U.S.
668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), adopted in State

v. Fritz, 105 N.J. 42 (1987).           "The defendant must demonstrate

first   that   counsel's   performance     was   deficient,       i.e.,   that

'counsel made errors so serious that counsel was not functioning

as   the   "counsel"   guaranteed        the   defendant     by    the Sixth

                                    5                                 A-5057-14T1
Amendment.'"    State v. Parker, 212 N.J. 269, 279 (2012) (quoting

Strickland, supra, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L. Ed.
2d at 693).     The defendant must overcome a "strong presumption

that counsel rendered reasonable professional assistance."              Ibid.

      Second,    "a     defendant   must   also      establish   that     the

ineffectiveness of his attorney prejudiced his defense.                   'The

defendant must show that there is a reasonable probability that,

but   for   counsel's    unprofessional    errors,    the   result   of   the

proceeding would have been different.'"           Id. at 279-80 (quoting

Strickland, supra, 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed.
2d at 698).     In the context of a guilty plea, the defendant must

show "'there is a reasonable probability that, but for counsel's

errors, [defendant] would not have pled guilty and would have

insisted on going to trial.'"         State v. Nunez-Valdez, 200 N.J.
129, 139 (2009) (citation omitted); accord Hill v. Lockhart, 474
U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203, 210 (1985).

The defendant must also show "a decision to reject the plea bargain

would have been rational under the circumstances."               Padilla v.

Kentucky, 559 U.S. 356, 372, 130 S. Ct. 1473, 1485, 176 L. Ed. 2d
284, 297 (2010); see State v. Maldon, 422 N.J. Super. 475, 486

(App. Div. 2011).




                                     6                               A-5057-14T1
                                          III.

       In his certification, defendant claimed trial counsel was

ineffective because he did not use a Spanish interpreter during

their consultations.         Defendant asserted that as a result, he and

trial counsel were "never on the same page."                      Defendant further

claims he told trial counsel "I wanted to go to trial on the

charges an[d] explain to the jury what truly happened."                     Defendant

claimed trial counsel "took full advantage of the language barrier

and viewed this as his opportunity to do the least amount of work

as possible."

       Defendant's certification is contradicted by the record.

Defendant's testimony from the plea hearing reveals trial counsel

met with defendant many times.              The PCR judge, who was the trial

judge, observed that trial counsel "did a great deal of work for

the defendant, including hiring the private investigator that

seems to have resulted in the plea [offer] going down [from twenty

years in prison] to 15 years."                 See State v. Martini, 160 N.J.
248,   266   (1999)    ("[C]ounsel         has   a   duty    to    make   reasonable

investigations    or    to    make    a    reasonable       decision      that     makes

particular    investigations         unnecessary."          (quoting      Strickland,

supra, 466 U.S. at 691, 104 S. Ct. at 2066, 80 L. Ed. 2d at 695)).

We cannot say these are the actions of an attorney who, as



                                           7                                     A-5057-14T1
defendant describes in his certification, "just wanted to rush

[his] case along."

     Regarding the alleged language barrier, defendant testified

during the plea hearing that he is a permanent resident, has been

in the United States for twenty-two years, spoke some English, and

could read English.      Defendant testified that he went through the

indictment and the plea forms' questions with trial counsel, that

he understood them and that he was satisfied with trial counsel's

representation.    The PCR judge noted defendant occasionally spoke

in English in pretrial hearings and at sentencing.          The judge was

"absolutely convinced that the defendant is very fluent in English

and communicated with [trial counsel] in English and had absolutely

no difficulty in doing so."

     In any event, defendant failed to show prejudice.          Defendant

had a Spanish interpreter at every court proceeding.             The PCR

court noted there were many status conferences where "all of [the]

issues were discussed at length" with defendant present.         The plea

forms   were   written   in   both   English   and   Spanish.   Defendant

testified he initialed each page and signed the forms to show he

understood them and that he gave truthful answers.         Defendant also

testified that he understood he could go to trial, that he could

testify, that trial counsel would represent him at trial, and that

he was giving up those rights by pleading guilty.               Defendant

                                      8                           A-5057-14T1
testified his guilty plea was free and voluntary, and that no one

forced, threatened, or coerced him to plead guilty.                           The trial

court was satisfied defendant was pleading guilty freely and

voluntarily.

      "Generally,      representations         made   by     a    defendant     at   plea

hearings concerning the voluntariness of the decision to plead,

as well as any findings made by the trial court when accepting the

plea,   constitute      a   'formidable        barrier'    which     defendant       must

overcome[.]"       State v. Simon, 161 N.J. 416, 444 (1999) (quoting

Blackledge v. Allison, 431 U.S. 63, 74, 97 S. Ct. 1621, 1629, 52
L. Ed. 2d 136, 147 (1977)).             "That is so because [defendant's]

'[s]olemn declarations in open court carry a strong presumption

of verity.'"       Ibid. (quoting Blackledge, supra, 431 U.S. at 74,
97 S. Ct. at 1629, 52 L. Ed. 2d at 147).

      Moreover, the PCR judge had heard defendant's statements and

observed his demeanor at both the plea and sentencing hearings.

The judge stated she "remember[ed] this plea fairly well because

it   was    such   a   serious    case."        "In   some       cases,   the   judge's

recollection of the events at issue may enable [her] summarily to

dismiss a [post-conviction] motion."               Blackledge, supra, 431 U.S.

at 74 n.4, 97 S. Ct. at 1629 n.4, 52 L. Ed. 2d at 147 n.4. Further,

Judge      Clark   reviewed      the   transcripts        and     found   defendant's

accusations were "clearly dispelled by the plea and sentencing

                                           9                                    A-5057-14T1
transcripts." The judge's observations are persuasive. See Simon,

supra, 161 N.J. at 444-45 (rejecting a defendant's claim that his

plea had been coerced, on the bases of his statements and the

court's observations at the plea hearing); State v. DiFrisco, 137
N.J. 434, 452-54 (1994) (rejecting on the same bases a defendant's

claim that he did not "understand the nature and consequences of

his plea"), cert. denied, 516 U.S. 1129, 116 S. Ct. 949, 133 L.

Ed. 2d 873 (1996).

     Defendant certified that trial counsel "failed to realize

that Count 2 charging my aggravated assault against Y.R. and Count

4 charging aggravated assault against [her daughter] was not

applicable"   because   he   did   not    "intend   to   cause   any     bodily

injuries, or harm" to them, and his "intent was only to hurt the

unknown males . . . after being attacked first."           However, at the

plea colloquy defendant testified he intended to cause Y.R. and

her daughter life-threatening injuries.         Defendant also testified

that when he said the young man was "trying to attack" him, he

meant the young man was trying to defend Y.R.'s daughter from his

machete attack, and defendant did not want him to take the machete.

Defendant admitted he "lash[ed] out with the machete" as soon as

he encountered Y.R. and her companion.           Indeed, defendant's own

certification   of   "what   truly   happened"      suggested    he    was   the

instigator.

                                     10                                 A-5057-14T1
       Defendant notes that at the plea colloquy, he initially

testified that "it was a fight and everybody got involved in the

fight," that "they got in the middle," and that "the person that

was with [Y.R.] got out and tried to attack me."           However, the

trial court advised defendant: "Sir, nobody wants to put words in

your mouth, but if you want to plead guilty, you have to tell us

what happened."   The court observed defendant "does not appear to

be answering questions" and "was not truly addressing the factual

basis."     After defendant spoke with trial counsel, defendant

admitted his guilt in a thorough colloquy.       The PCR judge who also

witnessed the plea colloquy could properly find defendant himself

had repudiated his prior attempts to blame the victims and deny

guilt. The judge did "not see any confusion" in the plea colloquy,

just "hesitancy to admit what he did."

       Defendant certified trial counsel told him he "needed to

cooperate in order for the plea to be received," and defendant

only    "cooperated"   during   the    plea   hearing   because   he   was

"intimidated and very fearful that if [he] did not, the prosecutor

would give [him] more time."     However, what trial counsel advised

defendant was accurate, as were defendant's fears: he faced four

first-degree attempted-murder charges each carrying a possible

twenty-year sentence, as well as six second-degree charges and

four other charges, under which he faced a total potential sentence

                                  11                              A-5057-14T1
far   in   excess    of   the    fifteen-year      sentence     under    the     "very

favorable" plea offer defendant was jeopardizing by attempting to

avoid admitting guilt.

      Finally, defendant asserted that trial counsel told him he

"had to plead guilty" and that he "felt pressured to do what my

attorney told me because I was scared."               This assertion appeared

to    reiterate     trial    counsel's      advice    and      defendant's       fears

discussed above.      To the extent it alleged something else, it was

"too vague, conclusory, or speculative to warrant an evidentiary

hearing[.]"       Marshall, supra, 148 N.J. at 158; see R. 3:22-

10(e)(2).

      Thus,     defendant    failed   to    show     "'there    is   a   reasonable

probability'" he "'would not have pled guilty and would have

insisted on going to trial.'"            Nunez-Valdez, supra, 200 N.J. at

139   (citation     omitted).       Moreover,      defendant      has    not     shown

rejecting the plea bargain would have been a "rational" decision

under his circumstances.          Padilla, supra, 559 U.S. at 372, 130 S.

Ct. at 1485, 176 L. Ed. 2d at 297.

      Defendant has not presented a prima facie case of ineffective

counsel    in   support     of   post-conviction       relief.       There      is    no

"reasonable likelihood that [defendant's] claim will ultimately

succeed on the merits."          Marshall, supra, 148 N.J. at 158.               Thus,



                                       12                                      A-5057-14T1
the PCR court was not required to grant an evidentiary hearing and

properly exercised its discretion under R. 3:22-10.

     Affirmed.




                               13                          A-5057-14T1